Citation Nr: 0505922	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-17 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer, based 
on exposure to ionizing radiation.

2.  Entitlement to service connection for diabetes mellitus, 
based on exposure to ionizing radiation.

3.  Entitlement to service connection for hypertension, based 
on exposure to ionizing radiation.

4.  Entitlement to service connection for coronary artery 
disease, based on exposure to ionizing radiation.

5.  Entitlement to service connection for benign prostatic 
hypertrophy, based on exposure to ionizing radiation.

6.  Entitlement to service connection for chronic urinary 
tract infections, based on exposure to ionizing radiation.

7.  Entitlement to service connection for peripheral vertigo, 
based on exposure to ionizing radiation.

8.  Entitlement to service connection for degenerative 
changes of the cervical spine, based on exposure to ionizing 
radiation.

9.  Entitlement to service connection for disc disease and 
degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to April 
1961.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for skin 
cancer, for diabetes mellitus, for hypertension with a 
history of coronary artery disease, for prostate and bladder 
conditions, for peripheral vertigo, and for degenerative 
changes of the cervical spine.  The appeal also arises from a 
June 2002 decision by the RO that denied service connection 
for skin cancer based on exposure to ionizing radiation, for 
diabetes mellitus, for hypertension, for coronary artery 
disease, for benign prostatic hypertrophy, for chronic 
urinary tract infections, for peripheral vertigo, for 
degenerative changes of the cervical spine, and for disc 
disease and degenerative changes of the lumbar spine.

The claim for service connection for disc disease and 
degenerative changes of the lumbar spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All of the requisite notices and assistance owed to the 
veteran have been substantially provided, and all of the 
evidence necessary for an equitable disposition of the 
veteran's claims has been obtained.

2.  The veteran has not been shown to have participated in 
any type of activity in service that would have involved 
exposure to radiation.

3.  The veteran's claimed conditions (skin cancer, diabetes 
mellitus, hypertension, coronary artery disease, benign 
prostatic hypertrophy, chronic urinary tract infections, 
peripheral vertigo, and degenerative changes of the cervical 
spine) were first manifested many years after service and 
have not been associated with the veteran's active service or 
any aspect thereof, including any claimed exposure to 
ionizing radiation.


CONCLUSION OF LAW

Skin cancer, diabetes mellitus, hypertension, coronary artery 
disease, benign prostatic hypertrophy, chronic urinary tract 
infections, peripheral vertigo, and degenerative changes of 
the cervical spine were not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1112(a), (c), 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the United States Marine 
Corps from December 1959 to April 1961.  On his separation 
examination and accompanying medical history report, no 
pertinent abnormalities were identified or reported.  His 
blood pressure was 110/66.  A chest X-ray was negative, and 
urinalysis testing for sugar was negative.  

VA medical records and private medical records from a variety 
of sources have been obtained.  

Medical records from a private doctor, Mark J. DiBenedetto, 
M.D., reflect treatment from 1993 to 1998 for various 
conditions, including hypertension, heart problems, 
lumbosacral spine problems, urinary tract infections, benign 
prostatic hypertrophy (with a transurethral resection of the 
prostate), and diabetes mellitus.  A medical history prepared 
in June 1993 noted that the veteran had had diabetes mellitus 
and hypertension for two and half years (many years after 
service); it was also noted that he had had a melanoma on his 
left shoulder.

On hospitalization in December 1993 for hematuria, urinary 
retention, and diabetes, it was noted that he had cervical 
and lumbar spine degenerative joint disease.

Private hospital records from 1994 to 1997 reflect admissions 
for various problems, including dizziness and nausea.  

In November 1997, the veteran was seen for recent chest 
discomfort.  It was noted that he no known history of heart 
disease but that he had undergone a cholecystectomy 
previously as well as surgical removal of malignant melanoma 
in 1979.  He also was status post prostate surgery apparently 
with residual large prostate symptoms.  He was diagnosed with 
coronary artery disease, and the risk factors were listed as 
cigarette smoking and diabetes.  He underwent catheterization 
and other procedures for unstable angina in December 1997.  

Private medical records from the office of Dr. Carlos F. 
Rodriguez from 1999 to 2001 reflect treatment for various 
conditions, including urinary retention and a history of 
prostatism, peripheral vertigo versus orthostatic 
hypotension, chest pain, hypertension, coronary artery 
disease, peripheral vascular disease, diabetes mellitus, 
diabetic polyneuropathy, autonomic neuropathy, benign 
prostatic hypertrophy, obesity with poor dietary compliance, 
thoracic spine pain (due to a car accident), chronic left 
foot pain, and actinic keratosis.

In February 1999, on evaluation of neuropathy, it was noted 
that the veteran had had intermittent low back pain, more so 
then neck pain, over the years since a car accident in 1992.  
In February 1999, he was also seen for a skin lesion on the 
left side of his face, which now was probably hyperpigmented 
nevi, not melanoma.   

Private dermatology clinic records from 1999 and 2000 reflect 
treatment for dysplastic nevus on his mid-back and basal cell 
carcinoma on his nose.  On skin evaluation in August 1999, it 
was noted that he was "sun-damaged."  

VA medical records from 2000 to 2002 reflect treatment for 
various ongoing conditions, including recurrent non-insulin-
dependent diabetes mellitus with severe peripheral 
neuropathy, hypertension, chest pain and angina, coronary 
artery disease, benign prostatic hypertrophy, chronic urinary 
hesitancy, chronic urinary tract infection, and prostatitis.  
Some records refer to a diagnosis of diabetes when the 
veteran was 18 years old.  Other conditions noted included 
chronic cervical and low back pain, with spasms in the mid-
back and posterior neck and numbness in his hands and arms.  
He was characterized as a "fall risk" because of 
alterations in balance, cognition, or metabolic disturbances.  
Associated records refer to buckling legs and knees, the need 
for trunk stabilization, ankle problems, and foot drop 
problems that interfered with his gait, as well as behavioral 
modification, peripheral neuropathy, and weakness; at times, 
a walker was recommended.  These VA records refer to the 
veteran's account of obstructive symptoms for 10 years and a 
transurethral resection of the prostate in 1993, at a non-VA 
hospital in New York, with multiple subsequent episodes of 
prostatitis.  They also refer to skin resections and melanoma 
with left shoulder resection on three occasions in 1997.  

He was seen for chest pain in the emergency room of a VA 
facility in June 2000.

On private neurological consultation in November 2000, the 
examining doctor commented that a very recent car accident 
was likely associated with cervical and lumbar strain.  The 
doctor also noted the veteran's account of acute worsening of 
paresthesias in the arms and legs which may have been 
exacerbation of pre-existing cervical and lumbar disc 
disease.  The veteran also had underlying moderately severe 
and chronic diabetes polyneuropathy.  

In February 2001, he was seen for multiple small skin lesions 
on his face, with new onset of tenderness on his nose where 
he had previously undergone excision of a cancerous lesion.  

In March 2001, he was seen for chest pain and angina.  He 
also had dizziness.  It was noted that he may have undergone 
a cardiac catheterization at a non-VA hospital about five 
years earlier.  

In July 2001, the veteran was seen for worsening of 
persistent neck pain. The examining doctor noted that the 
veteran had a very complex medical history, including 
"preexisting" cervical degenerative arthritis.  A July 2001 
private MRI of the cervical spine showed a slight kyphotic 
angulation at C5-6, but no focal disc protrusion; there also 
minimal posterior osteophytic formation at that level.  

In November 2001, he was seen by the VA for chest pain with 
dizziness.  

In February 2002, a nurse with Dana Rehabilitation Medicine, 
P.C., wrote that the veteran had been under the care of that 
facility since 1969 for cervical osteoarthritis with 
spondylolisthesis and spondylolysis.  The nurse also 
indicated that the treating doctor (James F. Dana, M.D.) had 
passed away in December 2001.

In May 2002, it was noted that activity and range of motion 
for his musculoskeletal system were normal for his age, with 
no activity restrictions, contractures, joint swelling, or 
stiffness; also his skin had no rashes, discolorations, or 
other problems.  On hospitalization that month for a fever, 
it was noted that he had normocytic anemia.  It was also 
noted that diabetes mellitus had been diagnosed 20 years ago 
and that a shoulder lesion (melanoma) had been excised in the 
late 1970s.  

The veteran testified before a DRO at the RO in July 2003 
that all of the claimed conditions were due to radiation 
exposure in service.  He described being exposed to nuclear 
explosions and being hit in the face with debris in 1960 or 
1961 while station at Camp Pendleton in California.  The 
explosions were "big explosions" implanted in the ground, 
but the veteran had not been told about the nature of the 
explosives; the explosions were conducted over two days.  
Afterwards, the veteran described being dizzy and having 
elevated blood pressure.  He did not recall ever having been 
issued a dosimeter to measure radiation exposure.  Months 
after separation from service, he started having problems and 
seeking treatment from two private doctors (Drs. Beanstock 
and Dana) in Long Island, New York, who were now deceased.  
One of the doctors told him that he had an infection and an 
enlarged prostate.  He described currently being treated for 
skin cancer (for the past three years).  The veteran reported 
that one private doctor (Dr. Dana) had told him that he must 
have been exposed to nuclear radiation because of the many 
problems that he presented.  He also stated that he was 
diagnosed with diabetes, hypertension, chronic urinary tract 
infections, and benign prostatic hypertrophy in 1963.  He 
reported being diagnosed with cervical spine degenerative 
changes in the 1970s.  He underwent a transurethral resection 
of the prostate at a non-VA hospital in the early 1990s.  He 
stated that records of a 1973 biopsy performed at a non-VA 
hospital in New York had been destroyed.  He also stated that 
he had tried to get the records from Drs. Beanstock and Dana, 
but without success.  On further questioning, he clarified 
that the records from several doctors (including Drs. Dana 
and Beanstock) were unavailable for various reasons.

II.  Analysis

The veteran contends that the claimed conditions resulted 
from exposure to radiation during his active service.  In 
general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

For certain chronic disorders, to include arthritis and 
malignant tumors, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002); 38 
C.F.R. § 3.309(d) (2004).  Second, "radiogenic diseases" 
may be service connected pursuant to 38 C.F.R. § 3.311 
(2004).  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Initially, the Board finds that none of the claimed 
conditions was noted at any time during the veteran's active 
service or, in the case of arthritis of the cervical spine or 
skin cancer, to a compensable degree within the year after 
separation from service. The earliest reference to treatment 
of any claimed condition is treatment in 1969 for cervical 
spine arthritis, according to a nurse with a private treating 
doctor's office.  All the other claimed conditions were 
treated many years later.  

Moreover, none of the identified and obtained medical records 
suggests any remote possibility of any association between 
the current claimed conditions and the veteran's active 
service many years ago.  Indeed, some of the claimed 
conditions have been associated with various non-service 
factors (sun damage and skin cancer of the nose; cigarette 
smoking/diabetes and coronary artery disease; hypotension and 
peripheral vertigo).  Such medical evidence clearly provides 
very negative evidence against these claims. 

The veteran also posits that his current claimed conditions 
are the result of exposure to ionizing radiation.  The Board 
will address the three methods for such service connection 
claims based on radiation exposure.

Under the first method of service connection based on 
ionizing radiation exposure, a "radiation-exposed veteran" 
is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while 
serving on active duty or on active duty for training or 
inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(b)(i), (ii) (2004).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2) (2004).

None of the veteran's claimed conditions is listed under this 
provision.  38 C.F.R. § 3.309(d)(2).  In addition, the 
veteran is not the type of "radiation-exposed veteran" 
contemplated under this regulation because he did not 
participate in any of the specified "radiation risk 
activities" under the regulation (such as onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device).  38 C.F.R. § 3.309(d)(3)(i) and (ii).  
The veteran insists that he was ordered to face explosions 
and was struck in the face by debris from explosions on 
several occasions while serving in the Marine Corps.  
However, a request for records of any radiation exposure 
produced no such records, and there is no indication in any 
of the veteran's available service records that he was in 
fact present at any nuclear testing during his active 
service.  The Board must find that the service medical 
records and post service medical records provide negative 
medical evidence against these claims.  Therefore, service 
connection is not warranted for any of the claimed 
conditions.

As for the second method of evaluating claims for service 
connection based on exposure to ionizing radiation, the 
relevant regulation is 38 C.F.R. § 3.311 (2004).  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2004).  In all other claims 
involving radiation exposure, a request will be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2004).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2004).  Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, and that prostate cancer become 
manifest 5 years or more after exposure.  38 C.F.R. § 
3.311(b)(5) (2004).

In the veteran's case, only one of his claimed conditions 
(skin cancer) appears on the list of radiogenic diseases 
specified in 38 C.F.R. § 3.311(b)(2).  The record certainly 
shows that he has had several lesions removed from various 
parts of his body (including his left shoulder, nose, and 
back).  However, as discussed above, there is no evidence 
whatsoever that the veteran was involved in any testing of 
nuclear devices while serving in the Marine Corps.  In fact, 
the veteran has indicated that he was not certain as to the 
types of devices that he was ordered to observe during 
explosions.  None of the veteran's descriptions of the 
reported explosions remotely comports with what common sense 
would suggest would be involved in the detonation of a 
nuclear device.  The veteran's account is further undermined 
by the fact that he has waited 40 years before coming forward 
to suggest that he may have been present at nuclear testing.  
Moreover, with regards to the skin lesions of the back and 
skin cancer of the nose, the record includes medical 
statements from a dermatology clinic in 1999 indicating that 
the veteran was "sun-damaged."  Thus, a different cause for 
these conditions is of record.  See 38 C.F.R. § 3.311(e)(6) 
(2004).  Based on the above, the Board must find that the 
veteran's statements, as a whole, provide negative evidence 
against this claim. 

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-1044, reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.  

Under this third method, again the Board concludes that none 
of the veteran's claimed conditions is the result of any 
exposure to ionizing radiation.  Aside from the previously 
discussed problems with the veteran's account of having been 
present at nuclear testings, there is no competent medical 
evidence whatsoever even remotely associating any of the 
veteran's claimed conditions with any claimed radiation 
exposure.

In sum, the weight of the credible evidence demonstrates that 
skin cancer, diabetes mellitus, hypertension, coronary artery 
disease, benign prostatic hypertrophy, chronic urinary tract 
infections, peripheral vertigo, and degenerative changes of 
the cervical spine began many years after service and are not 
associated with the veteran's active service or any aspect 
thereof, including any claimed exposure to ionizing 
radiation.  As the preponderance of the evidence is against 
the veteran's claim, the "benefit of the doubt" rule is not 
for application, and the claims must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  




Veterans Claims Assistance Act of 2000

The Board has also considered whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002), was signed into law.  
This enhanced the notification and assistance duties of the 
VA to claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was in January 
2002, that is, after the VCAA's enactment on November 9, 
2000.  However, even under Pelegrini, the notices regarding 
the veteran's claims informed him of the bases for the 
relevant decisions, what types of evidence would be needed, 
and how the evidence would be secured.  The Board also 
concludes that any defect that may exist with regard to the 
timing of the VCAA notice to the veteran was harmless because 
of the extensive, thorough, and informative notices provided 
to him throughout the adjudication.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claims, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in September 2001; a 
statement of the case in November 2002; and a supplemental 
statement of the case in May 2004.  The correspondence and 
adjudicative documents discussed specific evidence and the 
particular legal requirements applicable to the veteran's 
claims.  Taken together, all of these documents discussed the 
evidence considered and the pertinent laws and regulations, 
including provisions of the VCAA and the reasons for the RO's 
decision.  There can be no harm to the veteran, as the VA has 
made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims.  He has been informed 
of his and the VA's respective responsibilities for providing 
evidence.  The VA has obtained all of the identified medical 
records that are available; the veteran has also specified 
other records which are no longer available due to the deaths 
of certain doctors.  Where a request for records would be 
unsuccessful, based on the veteran's own assertions, there is 
no further obligation to seek to attain the unattainable.  

The Court has concluded that the VCAA is not applicable where 
an appellant is fully notified and aware of the type of 
evidence required to substantiate his claims and where no 
additional assistance would aid in further developing the 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the claimant in substantiating a claim, 
the VCAA does not require further assistance.  Wensch v. 
Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (VA not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  The Board finds that the VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

Service connection for skin cancer is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.

Service connection for benign prostatic hypertrophy is 
denied.

Service connection for chronic urinary tract infections is 
denied.

Service connection for peripheral vertigo is denied.

Service connection for degenerative changes of the cervical 
spine is denied.


REMAND

The Board must remand one remaining claim, the claim for 
service connection for disc disease and degenerative changes 
of the lumbar spine.
 
In June 2002, the RO denied service connection for disc 
disease and degenerative changes of the lumbar spine.  The 
veteran disagreed with the RO's decision in a timely fashion, 
as evidenced by a written report of contact dated in August 
2002.  As no statement of the case appears to have been 
issued, the Board must remand the case to the RO for 
appropriate action so that the veteran may have the 
opportunity to complete an appeal as to this issue, if he so 
desires.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 
(2004); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (including 
issuance of a statement of the case) 
with regard to the June 2002 rating 
decision that denied service connection 
for disc disease and degenerative 
changes of the lumbar spine.  The 
veteran and his representative must be 
advised of the time limit in which he 
may file a substantive appeal.  38 
C.F.R. § 20.302(b) (2004).

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be treated 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


